Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
“said second panel” has no antecedent basis.

Claims 1-3, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansborough et al. (20160045009). Hansborough teaches a travel bag assembly, comprising a bag construct having a bottom surface and a top surface, a retractable pull handle 290 extending from said bag construct that can be selectively extended to a height above said top surface, a support platform 25/125/225/226, at least one adjustable shaft 15/16/115/116/215/216 that connects said support platform to said bag construct.
[0013] ..showing the ability to removably fix the work surface at a plurality of heights to provide ergonomic height adjustment for various physiologies and  positions of the user. (with emphasis)

Regarding claim 2, note the depression at the ledge portion at 292:
[0063] The right side compartment 291 preferably contains a ledge 292 at the  top (mouth) of the compartment and similarly, the left side compartment 294  preferably contains a ledge 295 at the top (mouth) of the compartment.  In an  exemplary embodiment, when stowing the work surface 226, the support arms 216  slide vertically into the compartment 291 until the distal edge 293 contacts  the ledge 292. (with emphasis)

.
Claims 4-6, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansborough in view of Matre (5069142). Hansborough meets all claimed limitations except for the first and second panel attach to each other. Matre teaches that it is known in the art to provide a table top comprising a plurality of panels.  It would have been obvious to one of ordinary skill in the art to provide the table surface of Hansborough with a plurality of connecting panels as taught by Matre to provide additional working surface.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansborough rejections, as set forth above, and further in view of Messier (2603500).  Patarra meets all claimed limitations except for the handle affixed to the second panel.   Messier teaches that it is known in the art to provide foldable recess handles at 14 and outside handles at 26/27 on the outside of foldable table surfaces. It would have been obvious to one of ordinary skill in the art to provide handle on a second panel as taught by Messier to enable handling of the foldable table surface easily. 

Claims 1-3, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Libuda (20210000230).  Libuda teaches a travel bag assembly, comprising a bag construct having a bottom surface and a top surface, a retractable pull handle 38 extending from said bag construct that can be selectively extended to a height above said top surface, a support platform 105, at least one adjustable shaft 8-9 that connects said support platform to said bag construct.
Regarding claim 2, note the depression at formed by 25 and the flange below in fig. 12. 


Claims 8-11, and 13-16 and are rejected under 35 U.S.C. 103 as being unpatentable over Patarra et al. (6796319) in view Matre (5069142). Patarra teaches a device with having a bottom surface and a top surface; an angularly retractable pull handle 22; a platform 35 and at least one adjustable shaft (36) that connects said support platform to said bag construct, wherein said at least one adjustable shaft enables said support platform to be selectively adjusted throughout a range above said top surface of said bag construct without adjusting said retractable pull handle.  
Patarra meets all claimed limitations except for the support platform configured to rest within a depression and to be selectively adjusted throughout a range above said top surface. 
Matre teaches that it is known in the art to provide a similar pop up table being mounted on a depression with hinging top flaps.  It would have been obvious to one of ordinary skill in the art to provide the table of Matre in Patarra to provide a compact pop up table while providing large table surface via hinging top flaps. 
Matre also teaches the platform being selectively adjusted throughout a range above said top surface at 
(13)  The transversely extending rods 24, 25 which are arranged on the  underside of the table top, possibly may be displaceable along rails or grooves  in the underside of the table top (suggested with dashed lines in FIG. 2), to  adjust the table top in a desired position in relation to the supporting  columns, when the table is in the erected position. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide a support surface selectively adjustable throughout a range above said top surface as taught by Matre to enable one to position the support surface to the desired position.
Regarding claims 9-11, note that Matre teaches the plural panels with first and second panels having mirror shape in fig. 1C.  In the alternative, it would have been obvious to one of .
Claims 1-6, and 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patarra et al. (6796319) in view of Matre (5069142), as set forth above, and further in view in view of Costanzo (7481070).  Patarra meets all claimed limitations except for the retractable handle retractable handle extendable above the top and to the degree it is argued that retractable handle recited in claims 8 and 14 not the claimed retractable pull handle, Costanzo teaches that it is known in the art to provide a retractable handle at 180.  It would have been obvious to one of ordinary skill in the art to provide a retractable handle extendable above the top to provide an alterative handle to transport the cooler easily. 
With respect to the support platform to be selectively adjusted throughout a range above said top surface Matre teaches that it is known in the art to provide a support platform with the platform being selectively adjusted throughout a range above said top surface at 
(13)  The transversely extending rods 24, 25 which are arranged on the  underside of the table top, possibly may be displaceable along rails or grooves  in the underside of the table top (suggested with dashed lines in FIG. 2), to  adjust the table top in a desired position in relation to the supporting  columns, when the table is in the erected position. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide a support surface selectively adjustable throughout a range above said top surface as taught by Matre to enable one to position the support surface to the desired position.
Regarding claim 2, Matre teaches that it is known in the art to provide a similar pop up table being mounted on a depression with hinging top flaps.  It would have been obvious to one 
Regarding claim 6, note that Matre teaches the plural panels with first and second panels having mirror shape in fig. 1C.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide two panels with mirror shape to provide the desired shape of the table surface and to provide the desired area for the device.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patarra rejections, as set forth above, and further in view of Messier (2603500).  Patarra meets all claimed limitations except for the handle affixed to the second panel.   Messier teaches that it is known in the art to provide foldable recess handles at 14 and outside handles at 26/27 on the outside of foldable table surfaces. It would have been obvious to one of ordinary skill in the art to provide handle on a second panel as taught by Messier to enable handling of the foldable table surface easily. 

Note that other claims can be rejected via the Webster et al. (20120325607) with the recess and a table top in fig. 6B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733